March 22, 1939

Mr. R. C. Sl.agle Jr.         Opinion No. O-488
Criminal District Attorney    Re: Form of petition used
Grayson County                in seeking the calling of
Sherman, Texas                a local option election
Dear Mr. Slagle:
          Your letter of March 9, 1939, addressed to the At-
torney General, has been referred to the writer for reply.
          You request to be advised on the sufficiencyof a
form of petition presented in your county, seeking a local
option,election;W
      '~.bticle~'666,Section 32, Penal Code, among other
things, provides:'~'
        "The commissioners court of each county in
    the State upon its own motion may order an elec-
    tion to be held by the qualified voters in said
    county, to determine whether or not the sale of
    liquors shall be prohibited or legalized in such
    county, and such court shall order a local option
    electionwhenever petitioned to do so by as mauy
    as ten (10) per cent of the qualifiedvoters of
    said county,***taking the votes for Governor at
    the last I;-,eceding
                       general election as the basis
    for determiningthe qualified voters in any such
    county, or political subdivision.'
          There is no particularform prescribedby statute
for a petition to the commissioners'court for this purpose.
The courts of this State have had few occasions to discuss
the many phases of the State Liquor Control Act, and espec-
ially the election provisions contained therein.
          Based upon the provisions of Article 666, Section
32, from which we have quoted, we conclude that the petition
presented to us, which has been signed by many of your voters,
contains all of the necessary requisites and is a sufficient
compliancewith the law. The statutewas so written as to
permit the citizens of a county to make kuowntheir wants to
Mr. R. C. Slagle, Jr., page 2


the commissioners*court in the form of a petition without
formality, and we feel that the courts of this State would
so hold. The importantfeature of the statute seems to be
that the petition must be signed by asmany as ten per cent
of the qualifiedvoters of said county, taking the votes
for Governor at the last preceding general election as the
basis for determiningthe qualifiedvoters of any such
county. The commissioners1court can adopt any means it
thinks right and proper to ascertain if those signing the
petition were legal.voters of said county, and whether or
not ten per cent of the qualifiedvoters of said county had
signed the petition. See Akers, et al vs. Remington; et al.,
115 S.W. (2) 714.
          Trusting that this answers your question and with
kindest personal regards end best wishes to you anA your en-
tire staff, we remain
                                Very truly yours
                                ATTORNEY GENEXUL OF TRXAS
                                By /s/ Claud 0 Boothman
                                Claud 0. Boothman, Assistant
APPROVER
/s/ Gerald C. Mann
ATTORNEY GFiRRRALOF TEXAS
COB:stwb